Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 6, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150348(126)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  BP1, LLC,                                                                                                           Justices
                Plaintiff-Appellant,
                                                                    SC: 150348
  v                                                                 COA: 312579
                                                                    Oakland CC: 2009-099741-CZ
  COVENTRY REAL ESTATE FUND II, LLC,
  DDR CORPORATION, a/k/a DEVELOPERS
  DIVERSIFIED REALTY CORPORATION,
  COVENTRY II DDR BLOOMFIELD, LLC,
  and COVENTRY II DDR HARBOR
  BLOOMFIELD PHASE 1, LLC,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply in support of the application for leave to appeal is GRANTED. The
  reply submitted on December 29, 2014, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 6, 2015
                                                                               Clerk